Citation Nr: 1717878	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-15 255	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to obesity or inability to exercise as the result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1994 to March 1995, with additional periods of service in a National Guard unit.

This matter comes before the Board of Veterans Appeals (Board), on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the claims file is now with the RO in Columbia, South Carolina.  

In September 2015, the Board remanded the appeal for additional development.  For the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for his diabetes mellitus, type 2 (diabetes), as secondary to his service-connected disabilities.  He essentially contends that many of his service-connected disabilities, to include bilateral leg stress fractures, directly impacted his ability to exercise, which caused his obesity, which caused his diabetes.

As noted in the Introduction, the Board remanded the appeal in September 2015 for additional development, to include a new VA examination to specifically address the Veteran's contentions.  The Board directed the examiner to indicate the date of diagnosis of the Veteran's diabetes, discuss whether his service-connected disabilities caused or aggravated his obesity, and also discuss whether his obesity caused or aggravated his diabetes.  

Although VA provided an examination and medical opinions in December 2015 and February 2016, the examiner did not substantially comply with the remand directives of the Board.  Specifically, the examiner failed to provide the requested medical opinion regarding the Veteran's obesity.  Consequently, the examination is inadequate to fairly adjudicate the Veteran's claims.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  For these reasons, the Veteran's claim should be remanded for a new examination.  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claims on appeal.

2.  Forward the Veteran's claims file to an appropriate examiner to provide an opinion as to the nature and etiology of the claimed diabetes.  It is left to the examiner's discretion whether to examine the Veteran.

The examiner is specifically asked to address the following:

a. Discuss whether the Veteran was considered obese prior to entering service on September 1, 1994.  If obesity is found to pre-exist service, the clinician should discuss whether the evidence shows that the Veteran's weight increased during service and should state whether any such increased was likely due to an inability to exercise due to the bilateral tibial stress fractures.
b.  Opine as to whether it is at least as likely as not that the Veteran's service-connected stress fractures and residuals thereof caused or made his diabetes mellitus chronically worse.  As part of the requested opinion, the examiner should comment on the relationship between the Veteran's obesity and his service-connected disabilities, if any, and consider whether the Veteran's obesity is caused or aggravated by any service-connected disability.

The examiner should provide a complete rationale for any opinions provided.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


